DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Lines 15 – 16 read “the fastening slot structure (421) and rotating slot structure (421’)…” The word “the” needs to be inserted between “and rotating…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, line 18, states “rotating slot structure (421’) includes a pivot shaft (427)…”  Then, on the last line of Claim 1 states “the rotating slot structure (421’) pivots on the pivot shaft (427).”  This is indefinite since the 421’ includes the pivot shaft (427) and then states that 421’ pivots on the pivot shaft (427).  Therefore, this language is confusing and appropriate correction is required. For the purposes of compact prosecution, the Examiner will interpret the “the rotating slot structure (421’) pivots on the pivot shaft (427).” to “the rotating slot structure (421’) pivots”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM, KR 10-0860377 (Kim) and further in view of Juenger et al., US 8,789,485 B2 (Juenger).

Regarding Claim 1, Kim discloses, in Figures 1,2, and 6 an "automatic tying machine, comprising:" in paragraphs 19 and 23, "a case (100) having a front opening, for inserting a crop, a bundle, or a bundled products;" and "a tying string supply (200) provided behind the case” in paragraph 23, “a feeder (300) providing a tying string of the tying string supply forward” in paragraph 23, "a rotational tying string guide (400) winding the tying string supplied from the feeder around the crop, bundle, or bundled product as a rotating gear (420) is rotated by a driving motor" in paragraph 23, "a tying string 

Kim does not disclose, wherein the rotating slot structure (421') includes a pivot shaft (427), a tying string guide support (424) guiding and supporting the tying string, and a tying string compressing part (425), wherein the tying string guide support (424) and the tying string compressing part (425) are integrally formed with each other, positioned on opposite sides of the pivot shaft (427), and moved in opposite directions when the rotating slot structure (421') pivots on the pivot shaft (427).
However, Juenger teaches, wherein the rotating slot structure (421') (FIG 2., Col. 1, lines 38-44) includes a pivot shaft (427) (#130), a tying string guide support (424) (FIGS. 1-2, #116) guiding and supporting the tying string (FIG. 2, Col. 4, lines 27-31), and a tying string compressing part (425) (FIGS. 1-2, #142), wherein the tying string guide support (424) (#116) and the tying string compressing part (425) (#142) are integrally formed with each other (FIG 2, illustrates #116 and #142 are integrally formed), positioned on opposite sides (FIG. 2, #116 and #142 on opposite sides) of the pivot shaft (427) (#130), and moved in opposite directions (FIG. 2, #116 and #142 move in opposite directions) when the rotating slot structure (421') (FIG 2., Col. 1, lines 38-44) pivots on the pivot shaft (427) (#130).
(FIG. 1) as taught by Kim to include a device to secure a rope (FIG 2., Col. 1, lines 38-44) as taught by Juenger; because Juenger teaches this structure, so that the rope is guided and compressed, is known in the art and beneficial by guiding and compressing the rope, thereby providing the motivation, to modify the automatic tying machine (FIG. 1)  in KIM with a device to secure a rope as taught by Juenger (FIG 2., Col. 1, lines 38-44). In other words, to modify the structure of KIM with Juenger is a simple substitution of one known element for another element to yield the predictable result to guide and compress a rope.

Regarding Claim 2, as combined, Kim/Juenger disclose the invention as previously claimed.  Kim discloses, wherein the fastening slot structure (421) is fastened onto the rotating gear (420) and is spaced by a gap for receiving the tying string in Paragraphs 34 and 35.  Juenger further teaches, under the rotating slot structure (421') (FIG 2., Col. 1, lines 38-44), wherein the rotating slot structure (421') (FIG 2., Col. 1, lines 38-44) is formed on the rotating gear (420) and over the fastening slot structure (421) to pivot on a the pivot shaft (427) (#130) , wherein the rotating slot structure (421') (FIG 2., Col. 1, lines 38-44) includes a the tying string guide support (424) (#116) and a the tying string compressing part (425) (FIGS. 1-2, #142) to prevent the tying string from sliding off (FIG. 2, Col. 3, lines 55-57) when the tying string is wound around the crop, bundle, or bundled product, and wherein a stopper (426) (FIG. 2, #144) is provided to control rotation of the rotating slot structure (421') (FIG 2., Col. 1, lines 38-44).

Regarding Claim 3, as combined, Kim/Juenger disclose the invention as previously claimed.  Juenger further teaches, wherein the rotating slot structure (421') (FIG 2., Col. 1, lines 38-44) is rotated to fit the thickness of the tying string to thereby guide various thicknesses of tying strings, and wherein the rotating slot structure (421') (FIG 2., Col. 1, lines 38-44) compresses the tying string by the tying (#142) to prevent the tying string from sliding off(FIG. 2, Col. 3, lines 55-57).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. Simonson US 2016/0377150 A1, Renton et al. US 6,505,384 B1, Pickering US 5,348,116, Brown US 5,133,111, and Skyba US 4,716,630 cited for rotating slot structure, compression part, pivot shaft, and guide support.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/             Examiner, Art Unit 3731                                                                                                                                                                                           
/ANNA K KINSAUL/             Supervisory Patent Examiner, Art Unit 3731